Citation Nr: 1541164	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The Appellant and N.A.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975.  The Veteran died on June [redacted], 2005.  The Appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  Jurisdiction over the appeal is with the RO in Waco, Texas.  

A videoconference hearing was held before the undersigned in December 2014, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in June 2005; the immediate cause of death was multiple stab wounds and the manner of death was homicide.  
 
2.  The Veteran was not service connected for any disabilities at the time of his death.  

3.  There is no competent evidence of a causal connection between the multiple stab wounds suffered by the Veteran and his military service, and there is no competent evidence suggesting that the Veteran's death was due to or the result of service or service-connected disability.

4.  VA received the Appellant's claim for accrued benefits in October 2012, more than one year after the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.312 (2014).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Here, compliant VCAA notice was provided to the Appellant in a January 2013 letter, which discussed what the evidence must to establish service connection for the cause of the Veteran's death and entitlement to accrued benefits.  The letter also advised the Appellant that the Veteran was not service-connected for any disability at the time of his death, and provided an explanation of the evidence and information necessary to substantiate a cause of death claim for a condition not yet service connected, as well as the process by which effective dates are assigned.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified, including service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and the Veteran's death certificate.  

The Board notes that N.A. testified that the Veteran received VA and private treatment when they were first married, and these records are not part of the claims file.  See Board Hearing Transcript (Tr.) at 8-10.  However, the Board is not required to obtain these records, or obtain a medical opinion in this case, as there is no competent evidence of record even suggesting that the Veteran's death from multiple stab wounds, inflicted by another individual, was the result of a disability of service origin.  See 38 U.S.C.A. § 5103A(a)(2).   

The Appellant appeared at a hearing before the Board, along with her mother.  They presented oral testimony in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Appellant.  She has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Appellant and her mother provided testimony relevant to the issues on appeal.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Appellant is not prejudiced by a decision at this time.

As discussed above, the Appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Appellant and VA in obtaining such evidence.  The Appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  Therefore appellate review may proceed without prejudice to the Appellant.  

Service Connection for Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a disability of service origin to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death in June 1995 was multiple stab wounds.  The manner of death was listed as a homicide.  

At the time of death, service connection was not in effect for any disabilities.  

Additionally, there is simply no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death.  In this regard, the Appellant asserts that the Veteran became addicted to drugs in Vietnam and also injured his shoulder during service.  She argues that had he received appropriate treatment for his drug addiction, he would not have been living in the streets, and therefore would not have been stabbed.  She also testified that a shoulder injury during service prevented the Veteran from properly defending himself.  Crucially, however, the Appellant has not provided any competent evidence, medical or otherwise, to support her contentions.  

In this regard, the Veteran's DD Form 214 indicates the Veteran had no foreign service.  His STRs document treatment for heroin addiction (including some associated psychiatric evaluations and notations of "anxiety reaction - hyperventilation syndrome"), a superficial self-inflicted laceration on the left wrist, and left shoulder popping.  Psychiatric and upper extremity assessments at service separation in February 1975 were normal.  In March 1976, the Veteran underwent a Bristow repair of the right shoulder.  Additional post-service records dated beginning in the late 1980s show treatment for substance abuse, depression, bipolar disorder and right shoulder problems.  

Regarding the Veteran's drug abuse, the Board notes that disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998) (confirming that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim filed after October 31, 1990).  Moreover, there is no competent evidence of record demonstrating a relationship between any current psychiatric or shoulder disorders and service.  In this regard, a June 1990 record from J.B.B., M.D., noting the Veteran "was in the Navy in 1976 [when he] dislocated his right shoulder" is not competent, as the opinion is clearly based on the Veteran's inaccurate report of his dates of military service and conflicts with the STRs.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

However, even if the Board were to find that service connection is established for psychiatric and/or shoulder disorders, the claim still fails.  As noted, the death certificate does not list any shoulder or psychiatric disability as a primary or contributory cause of death.  It is not sufficient to show that a condition of service origin casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  There is simply no competent evidence suggesting that the Veteran's death from a homicide is in any way connected to a condition of service origin.  The Appellant has not offered any competent opinion that attributes the Veteran's death by homicide to the presence of a psychiatric or shoulder disability or manifestations of those disabilities.

The Board acknowledges the Appellant's belief that the Veteran's death was related to his military service.  However, neither the Appellant nor mother are competent, as lay persons, to diagnose any shoulder or psychiatric disorder, or to relate the Veteran's fatal stab wounds to any such disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).

The Board wishes to express its deepest sympathy for the Appellant's tragic loss of her father.  However, the Board must decide cases based upon the facts and the law currently in effect.  The Board has considered the doctrine of giving the benefit of the doubt to the Appellant under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find the evidence is of such approximate balance as to warrant its application.

In conclusion, the preponderance of the evidence is against the claim of entitlement service connection for the cause of the Veteran's death, and the appeal is denied.  

Accrued Benefits

An application for accrued benefits must be filed within one year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Here, the Veteran died in June 2005.  In October 2012, the Appellant filed a claim of entitlement to accrued benefits.  The Appellant does not contend, and the record does not show, that an earlier claim was ever filed.

As the claim for accrued benefits was filed more than one year after the Veteran's death, there is no legal basis on which to grant the Appellant's claim for accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


